295 Pa. Super. 423 (1982)
441 A.2d 1304
COMMONWEALTH of Pennsylvania
v.
Clyde R. BANKERT, Appellant.
Superior Court of Pennsylvania.
Argued June 24, 1981.
Filed February 19, 1982.
Joel O. Sechrist, York, for appellant.
Sheryl Ann Dorney, Assistant District Attorney, submitted a brief on behalf of Commonwealth, appellee.
*424 Before PRICE, JOHNSON and SHERTZ,[*] JJ.
SHERTZ, Judge:
This is an appeal from an Order of support directing Appellant father to pay $10 per week, for a period of one year, toward the cost of practical nurse's training for his daughter. Appellant raises one issue for our consideration: "Whether the entry of a support order against the Appellant for post-high school education for a child constitutes undue hardship." Brief for Appellant at 2. Because Appellant, by his failure to file exceptions to the Order, has waived this issue, we must affirm the Order.
At the time this appeal was taken, Pennsylvania Support Proceedings, 42 Pa.Cons.Stat.Ann. § 6701 et seq. mandated that a party file exceptions with the lower court in order to preserve issues for appeal.[1] As this Court in Paul v. Paul, 281 Pa. Super. 202, 421 A.2d 1219 (1980) succinctly stated:
62 P.S. § 2043.35(f) provides that an action commenced under the Pennsylvania Civil Procedural Support Law "shall be a civil action in accordance with the Rules of Civil Procedure." Although section 2043.35 was repealed on June 27, 1978, by 42 Pa.C.S.A. § 2002(a) [1291] (1979 Pamphlet), the Official Note to 42 Pa.C.S.A. § 6704 (1979 Pamphlet), which is substantially a reenactment of section 2043.35, states that subsection (f) of the repealed provision is "to be given effect in construing section 6704. . . ." Thus, there is no question but that exceptions must be filed to a support order in order to preserve objections for appeal.
Id., 281 Pa.Super. at 210, n. 11, 421 A.2d at 1223, n. 11.
Order affirmed.
NOTES
[*]  Decision was rendered prior to SHERTZ, J. leaving the bench of the Superior Court of Pennsylvania.
[1]  We note that the Supreme Court has recently abrogated this requirement. See, Rules 1910.11(k), 1910.12(g), and Comments, Rules of Civil Procedure Governing Actions for Support (effective 7/23/81).